                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                      §
 BRAZOS LICENSING AND                             §
 DEVELOPMENT,                                     §      CIVIL ACTION NO. 6:20-cv-542
                                                  §
        Plaintiff,                                §         JURY TRIAL DEMANDED
                                                  §
 v.                                               §
                                                  §
 HUAWEI TECHNOLOGIES CO., LTD.                    §
 and HUAWEI TECHNOLOGIES USA                      §
 INC.                                             §
                                                  §
        Defendants.                               §

                           ORIGINAL COMPLAINT FOR PATENT
                                   INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants Huawei Technologies Co., Ltd. and Huawei Technologies

USA Inc. (collectively “Huawei” or “Defendants”) and alleges:

                                   NATURE OF THE ACTION
       1.       This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                  1
                                           THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws

 of Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

        3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a

 Chinese corporation that does business in Texas, directly or through intermediaries, with a

 principal place of business at Bantian, Longgang District, Shenzhen 518129, People’s

 Republic of China.

        4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

 corporation organized and existing under the laws of Texas that maintains an established

 place of business at 2391 NE Interstate 410 Loop, San Antonio, TX 78217. Huawei

 Technologies USA, Inc. is authorized to do business in Texas and may be served via its

 registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

 75201-3136.

        5.       The Defendants operate under and identify with the trade name “Huawei.”

 Each of the Defendants may be referred to individually as a “Huawei Defendant” and,

 collectively, Defendants may be referred to below as “Huawei” or as the “Huawei

 Defendants.”

                              JURISDICTION AND VENUE
       6.       This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

                                                    2
Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

traditional notions of fair play and substantial justice because Huawei has established

minimum contacts with the forum. For example, on information and belief, Huawei

Defendants have committed acts of infringement in this judicial district, by among other

things, selling and offering for sale products that infringe the asserted patent, directly or

through intermediaries, as alleged herein.

       9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§1391 and 1400(b) because Huawei Technologies USA Inc. has committed acts of

infringement in this judicial district and has a regular and established places of business in

this judicial district and in Texas. As non-limiting examples, on information and belief,

Huawei Technologies USA Inc. has sold or offered to sell the Accused Products in this

judicial district and has employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S Bell Blvd, Cedar Park,

TX 78613, 1399 S A W Grimes Blvd, Round Rock, TX 78664, 12335 IH 35, Jarrell, TX

76537, 1050 Rabbit Hill Rd, Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd,

Round Rock, TX 78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX

78641, 1950 Crystal Falls Pkwy, Leander, TX 78641, 1101 N Industrial Blvd, Round Rock,

TX 78681, 506 McNeil Rd, Round Rock, TX 78681, 3210 Chisholm Trail Rd, Round Rock,

TX 78681, 112 Roundville Ln, Round Rock, TX 78664, 202 Central Dr W, Georgetown,

TX 78628, 3595 E Hwy 29, Georgetown, TX 78626, 1402 W Welch St, Taylor, TX 76574,

3801 Oak Ridge Dr, Round Rock, TX 78681, 1957 Red Bud Ln #B, Round Rock, TX

78664, 6603 S Lakewood Dr, Georgetown, TX 78633, 500 W Front, Hutto, TX 78634.



                                                    3
                          COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 8,249,446
        10.     Brazos re-alleges and incorporates by reference the preceding paragraphs

of this Complaint.

        11.     On August 21, 2012, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 8,249,446 (“the ’446 Patent”), entitled “Method and

Apparatus for Regulating Rogue Behavor in Optical Network Transmission Devices.” A

true and correct copy of the ’446 Patent is attached as Exhibit A to this Complaint.

        12.     Brazos is the owner of all rights, title, and interest in and to the ’446 Patent,

including the right to assert all causes of action arising under the ’446 Patent and the right

to any remedies for the infringement of the ’446 Patent.

        13.     Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to,

Huawei multi-service access module which can be used as a large capacity GPON

(collectively, the “Accused Products”).

        14.   The Accused Products include the Huawei SmartAX MA5600T.

        15.     Huawei provides access to network solutions to its customers. Huawei

SmartAX MA5600T is a multi-service access module that can be used as a large capacity

GPON.




                                                     4
https://support.huawei.com/enterprise/en/access-network/smartax-ma5600t-pid-18133

           16.     The accused product supports Gigabit Passive Optical Network (GPON).

    GPON device supports high-bandwidth transmission and meets user bandwidth demand.




https://support.huawei.com/view/PdfRead/EDOC1000099514/SUPE_DOC/k001/document.pd
f


           17.     Passive Optical Network (PON) uses time-division multiplexing. An Optical

    Network Terminal (ONT) sends a packet in the upstream direction according to the time stamp

    allocated by an Optical Line Terminal (OLT). When an ONT sends optical signal in a non-

    allocated time stamp, the optical signal conflict with ONT signals. Such an ONT is called a

    Rogue ONT.




                                                     5
https://support.huawei.com/enterprise/en/doc/EDOC1100047614/21e7629a/detecting-a-rogue-
ont


        18.     The accused product Huawei SmartAX MA5600T adopts a mechanism to

 detect rogue ONT.




https://support.huawei.com/enterprise/en/knowledge/KB0000549879


        19.     The Optical Network Unit continuously sends optical signals. It uses

 upstream bandwidth or the timeslot exclusively.




                                                   6
https://support.huawei.com/view/PdfRead/EDOC1000099514/SUPE_DOC/k001/document.pdf


        20.     Optical Network Terminals (ONT) in the optical network unit transmit the

 signals to the Optical Line Terminal (OLT).




https://support.huawei.com/enterprise/en/doc/EDOC1100047614/21e7629a/detecting-a-rogue-




                                                7
ont


        21.      Optical Network Unit (ONU) transmits signals with the use of the Optical

 Network Terminal (ONT). The signal is sent to the OLT. ONT alarm profile provides a series

 of alarm threshold parameters that are in use for monitoring of activated ONU lines.




https://support.huawei.com/enterprise/en/knowledge/KB0000549879
        22.      The accused product Huawei SmartAX MA5600T adopts a mechanism to

 detect rogue ONT during a detection period (i.e., monitoring window) which is the amount of

 time for which rogue ONT detection is in process. The detection period is different in different

 products. For example, MA5600T Version V8R8C02 has a detection period of 5 minutes




https://support.huawei.com/enterprise/en/knowledge/KB0000549879

        23.      GPON ONT alarm profile is bound to an Optical Network Unit (ONU). The

 ONU sends alarms to the log host and the NMS if the performance statistics of the line exceed

 the threshold defined in the alarm profile.




                                                     8
https://support.huawei.com/view/PdfRead/EDOC1000099514/SUPE_DOC/k001/document.pdf


        24.      When the output goes beyond the threshold, OLT prompts out an alarm to
 notify rogue ONT. Once rogue ONT is detected, the OLT sets a flag for the rogue ONT
 detection.




https://support.huawei.com/enterprise/en/knowledge/KB0000549879

        25.      The accused product Huawei SmartAX MA5600T adopts a mechanism to

 detect rogue ONT during a detection period (i.e., monitoring window) which is the amount of

 time for which rogue ONT detection is in process. The detection period is different in different

 products. For example, MA5600T Version V8R8C02 has a detection period of 5 minutes.




https://support.huawei.com/enterprise/en/knowledge/KB0000549879




                                                     9
        26.       Once the rogue flag is set, the OLT resets the ONT. After ONT boots up, if

 there is no rogue detection, OLT would identify the earlier detection as false and clear the

 rogue flag.




https://support.huawei.com/enterprise/en/knowledge/KB0000549879



        27.       In view of preceding paragraphs, each and every element of at least claim 1

 of the ’446 Patent is found in the Accused Products.

        28.       Huawei has and continues to directly infringe at least one claim of the ’446

 Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

 sale, importing, and/or distributing the Accused Products in the United States, including

 within this judicial district, without the authority of Brazos.

        29.       Huawei has received notice and actual or constructive knowledge of the ’446

 Patent since at least the date of service of this Complaint.

        30.       Since at least the date of service of this Complaint, through its actions,

 Huawei has actively induced product makers, distributors, retailers, and/or end users of the

 Accused Products to infringe the ’446 Patent throughout the United States, including within

 this judicial district, by, among other things, advertising and promoting the use of the Accused

 Products in various websites, including providing and disseminating product descriptions,

 operating manuals, and other instructions on how to implement and configure the Accused

 Products. Examples of such advertising, promoting, and/or instructing include the documents

 at:



                                                       10
   •   https://support.huawei.com/enterprise/en/access-network/smartax-ma5600t-pid-18133
   •   https://support.huawei.com/view/PdfRead/EDOC1000099514/SUPE_DOC/k001/docume
       nt.pdf
   •   https://support.huawei.com/enterprise/en/doc/EDOC1100047614/21e7629a/detecting-a-
       rogue-ont
   •   https://support.huawei.com/enterprise/en/knowledge/KB0000549879


       31.      Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’446 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

with knowledge that the Accused Products infringe the ’446 Patent. The Accused Products are

especially made or adapted for infringing the ’446 Patent and have no substantial non-

infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ’446 Patent.

                                          JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                 REQUEST FOR RELIEF

        WHEREFORE, Brazos respectfully requests that the Court:

        (A)     Enter judgment that Huawei infringes one or more claims of the ’446 Patent

 literally and/or under the doctrine of equivalents;

        (B)     Enter judgment that Huawei has induced infringement and continues to

 induce infringement of one or more claims of the ’446 Patent;

        (C)     Enter judgment that Huawei has contributed to and continues to contribute

 to the infringement of one or more claims of the ’446 Patent;




                                                       11
         (D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

  compensate Brazos for such damages, together with pre-judgment and post-judgment

  interest for the infringement by Huawei of the ’446 Patent through the date such judgment

  is entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

  the amount found or assessed in accordance with 35 U.S.C. §284;

         (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

         (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

  additional relief as is deemed appropriate by this Court.



Dated: June 17, 2020                          Respectfully submitted,

                                             /s/ James L. Etheridge

                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com


                                             COUNSEL FOR PLAINTIFF




                                                     12
